Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8-17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bischoff et al. (U.S. Patent Application Publication 2008/0078752).

Regarding claim 8, Bischoff et al. disclose a method of treating a patient having a cornea comprising:
providing an optically transmissive interface (“contact glass” 19, see [0045], [0049] and figures 1-3) to couple to the cornea of the patient, the optically transmissive interface having a curved surface (“contact surface” 20, see [0045], [0049] and figures 1-3) to contact an anterior surface of the cornea;
measuring a plurality of distances at measurement locations (“a determined number of points,” see [0016], [0033] where “distance” is specifically disclosed and [0055]) of the curved surface at a plurality of locations with a light beam (“laser radiation,” see [0016]);
adjusting a location of the treatment profile based on differences among the plurality of distances to align the treatment profile with the curved surface (see [0004] and [0025]).
With respect to each measurement location having a depth (z axis — perpendicular to surface 23 in figure 3) and two directions, every measurement location (the “determined number of points” measured) has a depth and two transverse directions, see [0054]-[0056], where [0056] discloses different depth measurements (“shifting the measurement surface 23 along the main optical axis 22”). 
Regarding claim 9, Bischoff et al. disclose the claimed angle adjustment which entails the angle and tilting, see [0026] and [0052]. 

Regarding claim 10, Bischoff et al. disclose the claimed invention, see [0017], [0020], [0022], [0033], [0049] and figures 3-4. 

Regarding claims 11-12, Bischoff et al. disclose the claimed invention, see [0026], [005 1]-[0052] and figures 3-4. 

Regarding claims 13-15, Bischoff et al. disclose the claimed invention, since the curved nature of the contact surface 21 and its deviations from perfectly concave make the elevation differences inherent. The measuring techniques noted above are used to implement tilt decreasing methods. Also see figures 3-4. 

Regarding claim 16, Bischoff et al. disclose the claimed invention since the entire system is used on laser treatment for the cornea and the laser treatment beam pass through and is scanned through the contact surface, see [0007], [0042], also see [0043] which discloses a scanner that sweeps the beam of large portions of the 19 and the cornea.

Regarding claim 17, Bischoff et al. disclose the claimed invention, since passing the treatment beam through unmeasured surface areas or portions means the operator is “flying blind” and then there was absolutely no point to the entire measuring procedure. 
Regarding claim 19, Bischoff et al. disclose the claimed invention, see [0003], [0007], [0012], [0019], [0042] and claim 1. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Brownell et al. (U.S. Patent Application Publication 2013/0041354).

Regarding claim 18, Bischoff et al. show the invention above,
but fail to recite the treatment profile is within the epithelial layer of the cornea.
Making cuts of incisions into the epithelial layer of the cornea is extremely well known in the laser eye surgery art.
As an example, Brownell et al., like Bischoff et al., disclose laser eye treatment and measuring device, system and method and teach a specific incision through the epithelial layer of the cornea in order to create a flap for the desired procedure, see [0041] and figure 1.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as is well known in the laser eye surgery art and taught by Brownell et al., to use the treatment laser to cut into the epithelial layer of the cornea in order to create the desired cornea flap.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Raksi (U.S. Patent Application Publication 2007/0173791). 

Regarding claim 20, Bischoff et al. show the invention above,
but fail to recite the light beam comprises one or more of infrared light, ultraviolet light, or visible light.
Raksi, like Bischoff et al., disclose laser eye treatment (laser 75) and light measuring device (light source 81), system and method and teach that the light source can have a spectrum in the visible range or the infrared range, see [0041] and [0048].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as taught by Raksi, to use a light source having a wavelength in the visible spectrum or infrared spectrum as a known workable range. 


Allowable Subject Matter

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant asserts on page 7, 2nd full paragraph through page 8, 5th line:
1) Bischoff does not disclose each and every element set forth in the Applicant’s claims, and therefore, does not anticipate the claims,
2) Bischoff does not teach or suggest the elements of claim 8, “measuring a plurality of distances of the curved surface at a plurality of measurement locations with a light beam, wherein the distances are defined along a depth direction, and each measurement location is defined in two transverse directions perpendicular to the depth direction,”
3) Bischoff does not measure depth.	 
The examiner strongly disagrees with each of these points.  Bischoff et al. disclose the measuring of the positions contact surface (e.g., position and distance), see [0016], [0033] and [0055]. Additionally, Bischoff et al. disclose the measuring of x, y, and z coordinates in [0055]-[0056].  Therefore Applicant’s arguments are unpersuasive.
	It should be noted Applicant’s traversal of the rejections of claims 18 and 20 are similarly rebutted by the above rebuttal. 
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Due to the RCE, this action is made non-final.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792